DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-7 are pending and under examination. 
Claim Objections
Claim 3 is objected to because of the following informalities: “resign” should read “resin”.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  "ration" should read "ratio".  Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Sekido et al. (US 2004/0130072), hereinafter Sekido, in view of Reinhardt et al. (US 2012/0222800), hereinafter Reinhardt.
Regarding claims 1-2, Sekido discloses a device comprising: (a) a jig (‘molding die’ 20) and a detection sensor for detecting a resin (Sekido, par. 0081-0083, par. 0130-0134). 
Sekido’s molding die comprises what are interpreted to be “inner” surfaces (instead of required “outer” surfaces) with a facing surface as in the claims. 
Sekido further discloses (b) (Sekido, Figs. 2, 6) the location of various sensors adjacent the molded material within the mold (C) (par. 0041, 0130-0134). Sekido further teaches (par. 0130) that the resin impregnation sensors (C) are placed on the upper surface of the base material. Sekido further discloses that the resin impregnation sensors are configured to detect an electrostatic capacitance of the material as to determine whether or not resin is present within the material (par. 0184).  
claim 1, or the mold release material as in claim 2.  
However, Reinhardt discloses as part of a similar device for molding composite stringers, (a) a jig (“pressure element” 4) (Reinhardt, par. 0088-0089; Figs. 2 and 5) formed into an inner surface shape of a protrusion of a stringer (“reinforcing element” 3) (par. 0101; Figs. 2 and 5), having a “facing surface” (top) that is to face the inner surface of a protrusion (Figs. 2 and 5). 
Reinhardt further discloses a “mold release member”  as in claim 2 (‘covering element’ 16 as in par. 0094), where there is also a facing surface that faces the jig (ferromagnetic element 15 as in Reinhardt, Figs. 2, 5 covers the pressure element 4 and is covered by covering element 16 – best shown in Reinhardt, Fig. 2), and a covering (or “mold release member”) disposed on an opposite side to the facing surface of the resin impregnation sensor (covers the ferromagnetic element as in Reinhardt, Fig. 2, par. 0094). The “ferromagnetic element” here maps to the claimed sensor (met by Sekido above) but is further located in claim 2, where its placement would be determined by the change in structure shown in Reinhardt.  
One of ordinary skill in the art would have found the techniques of Reinhardt applicable to the device of Sekido above as both references are involved in the molding of similar types of structural composites. The main difference here to be illustrated between Sekido and Reinhardt is that in Sekido, the mold is a “negative” mold (‘hole’), while the claim necessarily requires a “positive” mold (‘the jig comprising outer surfaces comprising a facing surface that is to face an 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the above arrangement of features as above in Reinhardt into the disclosure of Sekido as described above as a substitution of the arrangement of elements. 
It is noted that “the stringer comprises a fiber base material and a resin, and is formed by a method including impregnating the fiber base material with the resin” is not considered limiting to the claim as the stringer is the article worked upon by the claimed structure (see MPEP 2115). However, the article being formed in Sekido is also a fiber-reinforced plastic stringer (par. 0002).    
Regarding claims 3, 5, and 7, Sekido/Reinhardt discloses the subject matter of claim 1, and further discloses that the resin impregnation sensor comprises at least two different electrodes within the sensor (Sekido, par. 0184, 0188 explains that there are two ‘comb circuits’ made of silver, which would make up the two electrodes – of which one would inherently be a positive and one would be a negative electrode) separated from one another as to measure an electric capacity therebetween and derive a position of the resin impregnation (impregnation resin ratio). 

As such, in view of the above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have specified that there is a controller above as to perform the given functions. See MPEP 2114(IV).  
Regarding claims 4 and 6, Sekido/Reinhardt discloses the subject matter of claim 1, and further discloses that the resin impregnation sensor can be an optical fiber(s) (Sekido, par. 0185-0187) and also describes the function of measuring a frequency shift of the light using such a sensor (Sekido, par. 0187). 
While the “controller” is not explicitly disclosed, the “timing of the starting injection of the resin . . .  is controlled” (Sekido, par. 0081-0083) and equipment, such as a thermocouple, which would require a controller, is also present (Sekido, par. 0121-0122). Additionally, it has been held that broadly claiming an automated means (controller) to replace a manual function to accomplish the same result does not distinguish over the prior art. 
As such, in view of the above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have specified that there is a controller above as to perform the given functions. See MPEP 2114(IV).  
Response to Arguments
Applicant's arguments filed 12/7/2021 have been fully considered but they are not persuasive with respect to the rejections under 35 U.S.C. 103. However, the previous anticipation ground of rejection has been withdrawn in view of the amendment to the claims. 
In the remarks, Applicant argues that the references do not teach “the outer surfaces of the jig are approximately identical to the inner surface of the protrusion.” 
However, in response, Examiner points out that this limitation is implied by the previous limitation in full: “a jig formed into an inner surface of a protrusion of a stringer, the jig comprising outer surfaces comprising a facing surface that is to face an inner surface of the protrusion” would imply that “the outer surfaces of the jig” (just limited in the previous clause) would also be “approximately identical” since they already are defined to face an inner surface of the protrusion. 
Additionally, while “the stringer comprises a fiber base material and a resin, and is formed by a method including impregnating the fiber base material with the resin” has been added to the claim, this clause is not further limiting under the BRI of the claim. MPEP 2115 states that the inclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims. The clause “is formed by a method including impregnating the fiber base material with the resin” is a product-by-process limitation (see MPEP 2113) with respect to the article being worked upon by the claimed structure (resin impregnation measurement device). As such, the clause is not further limiting under the claim’s BRI and the rejections are maintained as updated above. 

  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D GRAHAM whose telephone number is (469)295-9232. The examiner can normally be reached Monday - Friday 7:30AM-4:00PM (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ANDREW D. GRAHAM/
Examiner
Art Unit 1742



/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742